Citation Nr: 0122085	
Decision Date: 09/06/01    Archive Date: 09/12/01

DOCKET NO.  98-07 247	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an increased rating for a medial meniscal 
tear, right knee, with traumatic arthritis, currently 
evaluated as 20 percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Eric S. Leboff, Associate Counsel


INTRODUCTION

The veteran had active service from until July 1959 until May 
1960.  This matter comes before the Board of Veterans' 
Appeals (BVA or Board) from an August 1997 rating decision of 
the Department of Veterans Affairs (VA), Regional Office (RO)
in St. Louis, Missouri, which denied the benefit sought on 
appeal.  

The Board notes that the veteran had requested a personal 
hearing before a Member of the Board, but that this request 
was withdrawn in a letter from the veteran received in 
November 2000.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has   been obtained by the RO.

2.  The veteran's medial meniscal tear, right knee, with 
traumatic arthritis, is currently productive of subjective 
complaints of severe pain, locking, and swelling; objective 
findings include tenderness along the medial and lateral 
joint lines, a steady gait, some limited flexion, no 
instability, and no crepitus.


CONCLUSION OF LAW

The criteria for a disability evaluation in excess of 20 
percent for a medial meniscal tear, right knee, with 
traumatic arthritis have not been met.  38 U.S.C.A. §§ 1155, 
5103A, 5107(b) (West 1991 & Supp. 2001); 66 Fed. Reg. 45,630-
32 (Aug. 29, 2001) (to be codified as amended at 38 C.F.R. §§ 
3.102, 3.159); 38 C.F.R. § 3.321, Part 4, including § 4.71a, 
Diagnostic Code 5258 (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran claims entitlement to an increased rating for a 
service-connected medial meniscal tear, right knee, with 
traumatic arthritis, currently evaluated as 20 percent 
disabling.  Specifically, the veteran asserts that he suffers 
pain and locking episodes, and experiences difficulty with 
weight-bearing activities such as climbing stairs.

Initially, the Board notes that effective November 9, 2000, 
the President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), 38 U.S.C.A. § 5103A (West Supp. 2001); 66 
Fed. Reg. 45,630-32 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.159).  This law sets forth 
requirements for assisting a claimant in developing the facts 
pertinent to his or her claim.  The Board finds that while 
this law was enacted during the pendency of this appeal, and 
thus, has not been considered by the RO, there is no 
prejudice to the veteran in proceeding with this appeal, as 
the requirements for the VCAA have already been met.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (when the Board 
addresses a matter not addressed by the RO, the Board must 
provide an adequate statement of reasons and bases as to why 
there is no prejudice to the veteran).  In that regard, the 
Board finds that the veteran was provided adequate notice as 
to the evidence needed to substantiate his claim, and the RO 
made satisfactory efforts to ensure that all relevant 
evidence had been associated with the claims file.  Moreover, 
the claims file appears to contain all relevant service 
medical records and the veteran was afforded VA examinations 
in July 1997 and April 1999 in connection with his right knee 
disability.  Additional outpatient records from the VA 
medical center in Columbia, Missouri, dated June 1999 to 
November 2000 are associated with the file.  Further, a VA 
radiology report from February 1999 is present in the claims 
file.  There is no indication in the file that there are 
additional relevant records that have not yet been obtained.  
As such, the Board finds that all relevant facts have been 
properly and sufficiently developed in this appeal and no 
further development is required to comply with the duty to 
assist the veteran in developing the facts pertinent to his 
claim.

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4 (2000).  When a question arises as to which 
of two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  Otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. 
§ 4.3. 

Further, a disability rating may require re-evaluation in 
accordance with changes in a veteran's condition.  It is thus 
essential in determining the level of current impairment that 
the disability is considered in the context of the entire 
recorded history.  38 C.F.R. § 4.1.  Nevertheless, the 
present level of disability is of primary concern.  Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. §§ 4.40, 4.45, see also DeLuca v. Brown, 8 Vet. App. 
202, 206-07 (1995).  Painful, unstable, or maligned joints, 
due to healed injury, are entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.  The 
factors involved in evaluating, and rating, disabilities of 
the joints include weakness; fatigability; incoordination; 
restricted or excess movement of the joint, or pain on 
movement.  38 C.F.R. § 4.45.

A review of the record reveals that the RO, in a July 1993 
rating decision, determined that the veteran had aggravated a 
preexisting right knee condition while in service, and 
evaluated the disability as 10 percent disabling.  In June 
1997, the veteran requested an increased rating for his right 
knee disability.  By rating decision issued in August 1997, 
the veteran's medial meniscal tear, right knee, was increased 
to a rating of 20 percent disabling.  The veteran disagreed 
with this decision, and initiated this appeal.  Essentially, 
the veteran maintains that a 20 percent rating does not 
accurately reflect the level of impairment of his medial 
meniscal tear, right knee.  

The veteran is presently assigned a 20 percent rating for a 
medial meniscal tear, right knee, pursuant to 38 C.F.R. 
§ 4.71a, Diagnostic Code (DC) 5258, under which a 20 percent 
rating is assigned for cartilage, semilunar, dislocated, with 
frequent episodes of  "locking," pain, and effusion into 
the joint.  There is no higher rating available under DC 
5258.  Looking to other related DCs, a 30 percent rating is 
assigned under DC 5257 for severe recurrent subluxation or 
lateral instability.  A 30 percent rating is also assigned 
for flexion limited to 15 degrees (DC 5260) or extension 
limited to 20 degrees (DC 5261).   

The medical evidence of record shows that upon examination by 
the VA in July 1997, the veteran presented with subjective 
complaints of pain in his right knee.  He reported that the 
knee locked up an average of 3-4 times weekly, with severe 
pain that generally lasts for an hour.  The veteran further 
stated that he had difficulty standing on level ground, which 
elicits knee pain, and that he was unable to squat for more 
than a minute without experiencing fatigue.  The veteran also 
reported moderate pain while walking up and down stairs.  
Finally, the veteran commented that he feels pain daily while 
he engages in work as a farmer, and that he needs to rest his 
knee in the middle of the day.  When next examined by the VA 
in April 1999, the veteran stated that his knee still locked 
3-4 times weekly, causing severe pain, and that at times he 
would have quite a bit of swelling afterward.  He reported 
that he had increasing difficulty with stairs, as well as 
climbing up and off his tractor and other farm equipment.  
The veteran noted that he did not use splints, sleeves, canes 
or any other assistive devices for walking.  Additionally, 
the veteran explained that his knees would flare up in 
response to changes in the weather and cold temperatures.  
Most recently, during outpatient treatment at the VA Medical 
Center in Columbia, MO, in November 2000, the veteran 
complained of pain on the outside of his right knee.  He 
noted that the pain was worse when standing or walking.  

Objective clinical findings during the July 1997 VA 
examination revealed that the veteran had flexion to 135 
degrees on the right without pain and to 141 degrees on the 
left without pain.  There was no effusion and no lateral 
instability.  There was tenderness along the lateral 
collateral ligament.  McMurray's test was negative, and no 
crepitus was noted.  X-ray findings indicated no fracture, 
dislocation, or bony destruction, and there was no joint 
effusion of calcified loose body.  The x-ray impression was 
slight prominence of the intercondylar spines, otherwise 
fairly normal.  Based on the clinical findings and the 
foregoing x-ray report, the examining physician diagnosed the 
veteran with a medial meniscal tear.  The examiner noted that 
the right knee disability did not interfere with the 
veteran's daily activity, though it did cause a fair degree 
of pain.  

In February 1999 a radiology examination was performed on the 
veteran.  Mild spurring of the medial tibial spine was noted, 
with very mild medial compartment joint space narrowing.  The 
results did not demonstrate effusion, fracture, dislocation, 
or other bony abnormality.  The examiner's impression was 
that of mild degenerative changes.  

The objective medical evidence from the April 1999 VA 
examination showed that the veteran had a range of motion 
from zero degrees extension to 115 degrees flexion, at which 
time the veteran complained of pain.  Positive tenderness 
along the medial and lateral joint lines was noted.  The 
patella moved freely.  There was no redness, warmth, 
effusion, nor was there lateral or medial instability.  The 
veteran had a positive McMurray test and a positive Bowie 
sign.  The veteran's gait was steady, without any limping 
noted.  The veteran was diagnosed with mild degenerative 
joint disease with probable meniscal injury.  It was noted 
that the veteran had chronic pain and experienced difficulty 
with weight-bearing activities such as climbing stairs or 
onto equipment.

The Board has thoroughly reviewed the evidence of record, and 
finds that the currently assigned 20 percent rating is 
proper, and the preponderance of the evidence is against the 
veteran's claim for a rating in excess of 20 percent at this 
time.  As the currently assigned 20 percent evaluation is the 
highest attainable rating under DC 5258, in order to receive 
a higher rating the veteran must meet the appropriate 
criteria under related DCs, such as 5257, 5260, 5261, or 
5262, which the Board finds he does not.  The evidence of 
record does not establish that the veteran had recurrent 
subluxation or lateral instability, thus precluding a higher 
rating under DC 5257.  Moreover, the veteran did not have a 
limitation of flexion to 15 degrees or a limitation of 
extension to 20 degrees, thus precluding a higher rating 
under DCs 5260 and 5261, respectively.  Finally, the clinical 
evidence of record does not show malunion of the tibia and 
fibula, thus precluding a higher rating under DC 5262.

The record here includes x-ray evidence of mild degenerative 
joint disease of the right knee.  As DC 5258 contemplates 
symptoms that may cause some limited motion, the veteran's 
arthritis may not serve as a basis for a higher separate 
rating.  See VAOGCPREC 23-97 (July 1, 1997); VAOPGCPREC 9-98 
(August 14, 1998); see also 38 C.F.R. § 4.59.  However, the 
Board will consider the veteran's disability under 38 C.F.R. 
§§ 4.40, 4.59.

When evaluating disabilities of the musculoskeletal system, 
as in the present case, consideration should also be given to 
functional loss due to flare-ups of pain, fatigability, 
incoordination, pain on movement, and weakness, which results 
in additional disability beyond that reflected on range of 
motion measurements.  See 38 C.F.R. §§ 4.40, 4.45, 4.459; 
DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995).  The Board 
notes that while evidence of painful joints statutorily 
entitles the veteran to at least the minimum compensable 
rating under 38 C.F.R. § 4.59, his currently assigned rating 
of 20 percent satisfies this requirement.  Further, the Board 
finds that the evidence of record does not warrant an 
increase in rating due to pain and weakness considerations.  
The Board acknowledges the language of 38 C.F.R. § 4.40, that 
a part that becomes painful on use must be regarded as 
seriously disabled.  However, the Board observes that during 
the July 1997 VA examination, the VA physician noted that the 
veteran's medial meniscal tear, right knee, did not interfere 
with his daily activity.  Moreover, the Board notes that the 
medial meniscal tear, right knee is not so severe as to 
necessitate the use of splints, sleeves, canes, or other 
devices offering ambulatory assistance.  Finally, the Board 
observes that the veteran continues to work as a farmer.  The 
Board acknowledges the veteran's statements explaining that 
he has difficulty climbing onto his tractor, and that he must 
rest his knee in the middle of the day, but again finds that 
such pain has already been accounted for in the present 
rating of 20 percent.   In light of the above, the Board 
finds that the veteran's right knee pain does not warrant any 
increase in rating under 38 C.F.R. § 4.40 or 38 C.F.R. 
§ 4.45, as this pain is already reflected in the current 20 
percent rating under Diagnostic Code 5258.

In summation, the evidence associated with the claims file 
shows that there is no rating available to the veteran that 
is more favorable than his current evaluation at 20 percent 
disabling under DC 5258, and there is no basis for a higher 
rating via application of alternative DCs 5257, 5260, 5261, 
or 5262. 

In reaching the foregoing determination, the Board has 
considered the complete history of the veteran's medical 
meniscal tear, right knee, with traumatic arthritis, as well 
as the current clinical manifestations of the disability and 
its effects on the veteran's earning capacity.  See 38 C.F.R. 
§§ 4.1, 4.2, 4.10, 4.41.  All other pertinent aspects of 38 
C.F.R. Parts 3 and 4 have also been considered.  Should the 
veteran's disability increase in severity, he may be entitled 
to a higher evaluation; however, at present, there is no 
basis for a higher rating.  See 38 C.F.R. § 4.1.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not applicable, and the 
increased rating claim must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Finally, the Board recognizes the veteran's contentions that 
his ability to continue work as a farmer is hindered by his 
medial meniscal tear, right knee.  The veteran had noted at 
his April 1999 VA examination that he was considering scaling 
back his farming operation, due to his difficulties climbing 
onto the tractors and other farm equipment.  Nevertheless, 
the record does not indicate that the veteran had to abandon 
his occupation, and the examining physician during the July 
1997 VA examination noted that while painful, the medial 
meniscal tear did not interfere with the veteran's daily 
activities.  Thus, the evidence does not reflect that the 
veteran's service-connected right knee disability has caused 
marked interference with employment (i.e., beyond that 
already contemplated in the assigned 20 percent rating), or 
necessitated any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  Hence the Board is not required to 
remand this matter to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1) for assignment of an 
extra-schedular evaluation.  See Bagwell v. Brown, 9 Vet. 
App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

The schedular criteria not having been met, the claim for 
entitlement to a rating in excess of 20 percent for a medial 
meniscal tear, right knee, with traumatic arthritis, is 
denied.



		
	L. H. ESKENAZI
	Acting Member, Board of Veterans' Appeals



 

